DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(e) and 35 USC §371, which papers have been placed of record in the file. 
This application, filed on 9-March-2021, is a national stage entry of WIPO/PCT application PCT/US20/67529, filed 30-December-2020.
Application PCT/US20/67529 claims priority from provisional application 62/956,815, filed on 3-January-2020.
This application is therefore accorded a prima facie effective filing date of 3-January-2020.

Information Disclosure Statement
The information disclosure statement IDS#1 (6 references), submitted on 12-May-2021, has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 9-March-2021 as modified by the preliminary amendment PA#1 filed on 14-May-2021.  
The original claims 1-20 have not been amended, and are pending in this application. 

Claim Objections
Objection is made to claim 6 because of the following informalities:  
Claim 6 recites in part: “the wireless device consumers more electricity….” [line 4], where “wireless device consumes more electricity” is assumed to have been intended.
Appropriate correction is required.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 17-18 are rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, in view of Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz.
Consider claim 1:  An active container, Ng discloses a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) [Title; Abstract; Fig. 1; Para. 0001, 0005]; comprising:
(a) a storage compartment adapted to store materials during transit; the container configured to enclose cargo items for shipment [Para. 0016, 0019];
(b) a bridge connection device; the container (130) comprising a container security unit (132), the CSU includes one or more communication devices such as a low power networking transceiver, and which communicates with a CSU bridge [Fig. 1; Para. 0018-0019l 0023];
(c) a memory operable to store information associated with transit of the active container; the CSU capable of gathering and storing information about container security and contents [Fig. 1; Para. 0018, 0028]; and
(d) a controller configured to control the operation of the bridge connection device, [Fig. 1; Para. 0030-0031], wherein the controller is further configured to:
(i) establish a connection between the bridge connection device and a bridge provider when the bridge connection device detects that the bridge provider is within connectable range of the bridge connection device, that a CSU may communicate to a network operation center (NOC) (bridge provider) via a network (150) either directly, or via a network bridge (146) when available (within connectable range) [Fig. 1; Para. 0023-0024, 0030-0031];
(ii) receive a set of transit data from the bridge provider via the bridge connection device, wherein the set of transit data originates from a data stream accessible by the bridge provider, that a bridge is configured to communicate with the NOC through a network [Fig. 1; Para. 0018, 0024, 0031]; and
(iii) store at least a portion of the set of transit data on the memory.
Ng does not explicitly disclose that a CSU comprises a controller, but does describe various functions performed by the CSU that require a control function: i.e. update of location and container status, determining of a security breach, conditional contact of the NOC, etc. [Para, 0030] such that it would have been obvious to one of ordinary skill that a CSU performs control functions and includes structures for performing these functions.
Ng discloses that the CSU is configured for bi-directional communication with the NOC, that the CSU may receive and store information including manifest, location and security information (transit information), and that the NOC may send such information [Para. 0023; 0030-0033, 0037], but does not specifically disclose that the CSU receives this information from the NOC.  This would have been obvious, however, and is known in analogous prior art; for example:
Saenz discloses a system for monitoring and control of transport containers [Title, Abstract; Fig. 1; Para. 0001, 0011] and particularly that a unit (equivalent to a CSU or smart container): (a) includes one or more microprocessors or controllers [Para. 0011], detects available communication, such a local wireless access point (bridge) [Para. 0012-0013]; and (b) that control information may be sent to the unit (CSI) from a central station (45) (equivalent of a NOC of bridge provider) [Fig. 1; Para. 0014, 0041; claim 1].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention for: (a) a unit for monitoring and managing a container to comprise one or more controllers of processors, and to (b) receive, by the unit, control information relating to the container transport from a central location and forwarded through a network and local wireless channel as available via an access point or bridge, as taught by Saenz as applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng, in order: (a) to perform monitoring, reporting and control functions, and (b) to allow the communication channel to be used to update container operation or transport itinerary from a remote central location on a dynamic basis.
Consider claim 3 and as applied to claim 1:  The active container of claim 1, wherein the data stream is output from a global positioning device, and wherein the portion of the set of transit data is a global positioning coordinate. Ng discloses that the container security unit (CSU) (132) may include GPS receiver capability and may include GPS coordinates in update communications to the NOC, and specifically that the CSU may obtain the GPS coordinates via the bridge and network when not available directly (such as using ship GPS coordinates when the container is in the ship hold and unable to receive GPS satellite signals directly [Fig. 1; Para. 0018, 0030-0031].
Consider claim 4 and as applied to claim 3:  The active container of claim 3, further comprising a tracking system operable to produce global positioning coordinates independently of the data stream. This claim is rejected based on the same references, citations and analysis as presented for claim 3 previously.
Consider claim 5 and as applied to claim 1:  The active container of claim 1, wherein the bridge connection device is a low energy Bluetooth transceiver, and wherein the bridge provider is positioned with a vehicle adapted to transport the active container.
Ng discloses that short range communication channels, including exemplary RFID, IEEE 802.11 (WiFi) and IEEE 1392, may be used for communication between a container CSD (132) and bridge (146), and where the container and system may be positioned on a ship for example [Fig. 1; Para. 0023, 0030-0031], but does not specifically disclose use of Bluetooth for this purpose.
Saenz, however, specifically discloses use of Bluetooth for this purpose [Fig. 4-5; Para. 0012, 0024; claim 2, 12, 15].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention to use a Bluetooth protocol for short range wireless communication with a container system, particularly when loaded on a vehicle as taught by Saenz and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz, where Bluetooth is a robust, well-known, economic and flexible system for this purpose.
Consider claim 6 and as applied to claim 5:  The active container of claim 5, further comprising a wireless device operable to access the data stream directly, and a battery configured to operate the wireless device and the low energy Bluetooth transceiver, wherein:
(a) the wireless device consumers more electricity during operation than the low energy Bluetooth Transceiver, and
(b) the controller is further configured to disable the wireless device when a connection between the low energy Bluetooth transceiver and the bridge provider has been established.
Ng discloses that the CSD may be configured with communication units for direct network communication with the NOC (such as cellular telephone) and also short range wireless communication through a bridge, that the direct communication consumes more power, and thus the CSD may select the lower power option (through the bridge) when in port (when available) [Fig. 1; Para. 0018, 0031-0032].
Saenz discloses use of the Bluetooth protocol for short range wireless communication [Fig. 4-5; Para. 0012, 0024, 0060; claim 2, 12, 15], and battery operation [Para. 0037, 0064].
Consider claim 17:  A data bridging system, Ng discloses a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU), and one or more data bridges (146) [Title; Abstract; Fig. 1; Para. 0001, 0005]; comprising:
(a) an active container comprising a storage compartment adapted to store materials during transit, the container configured to enclose cargo items for shipment [Para. 0016, 0019]; a bridge connection device, a controller configured to control the operation of the bridge connection device, the container (130) comprising a container security unit (132), the CSU includes one or more communication devices such as a low power networking transceiver, and which communicates with a CSU bridge [Fig. 1; Para. 0018-0019l 0023], and a memory configured to store a set of local data associated with the active container, the CSU capable of gathering and storing information about container security and contents [Fig. 1; Para. 0018, 0028], wherein the set of local data comprises a container identifier, [Para. 0018, 0026];
(b) a bridge provider, one or more CSU bridges (146) external to the container for communicating with the CSU (130) via a low-power wireless network connection [Fig. 1; Para. 0031], configured to:
(i) receive data from a global positioning data stream and an internet data stream, wherein the CSU bridge may provide GPS data to the CSU (from an exemplary ship system) when the CSU is not able to access the data directly, and to a remote network operation center (NOC) (102) through a network [Fig. 1; Para. 0014, 0021, 0024, 0031],
(ii) provide data to the active container via the bridge connection device, [Para. 0023, 0028], and
(iii) transmit data received from the active container via the internet data stream; the CSU communication device communicating status data from the container to the NOC via one or more CSU bridges (and network), and
(c) a user device comprising a display, container processing systems (110/116) communicating with the containers (CSU) and NOC through the network, which may be configured as a VPN, the container processing systems comprising an interface (152) which may be a personal computer (known to have displays), and also that users may access data collected by the NOC through secure links (103) [Fig. 1; Para. 0022-0024, 0037-0038], the user device configured to:
(i) receive data from the internet data stream, a container processing system communicating with both the containers and the NOC through the network (150) [Fig. 1; Para. 0023-0024], and 
(ii) store the container identifier; a container processing system generates a manifest, which includes a container identifier, obtained from the container CSU; the manifest communicated to the NOC and/or stored on the container CSU [Fig. 1-2; Para. 0025-0026, 0028];
wherein the controller is configured to:
(i) establish a connection between the bridge connection device and the bridge provider when the bridge connection device detects that the bridge provider is within connectable range of the bridge connection device, that a CSU may communicate to a network operation center (NOC) (bridge provider) via a network (150) either directly, or via a network bridge (146) when available (within connectable range) [Fig. 1; Para. 0023-0024, 0030-0031];
(ii) receive a set of location data from the global positioning data stream and store the set of location data on the memory, that a bridge is configured to communicate with the NOC through a network, and specifically that the container CSU may obtain GPS location data through the bridge [Fig. 1; Para. 0018, 0024, 0031];
(iii) | create a container status based upon the set of location data and the set of local data, the specific issuance of periodic status reports, from the container CSU to the NOC, where the reports may include location and status (exemplary moving/not moving) [Fig. 1; Para. 0030], and
(iv) transmit the container status to the user device based upon the container identifier, wherein the container status is configured to cause the user device to display a location of the active container via the display; wherein status reports sent to the NOC are accompanied with the container identifier so that the data may be matched to the manifest and container tracking history [Fig. 1, 3; Para. 0032-0033], and where various users may access data collected by the NOC through secure links (103) [Fig. 1, 3; Para. 0037-0038].
Ng discloses that the CSU is configured for bi-directional communication with the NOC through a network, which may be configured as a VPN, that the CSU may receive and store information including manifest, location and security information (transit information), and that the NOC may send collected information to various users through secure links (103) information [Para. 0023; 0030-0033, 0037-0038], but Ng does not specifically disclose: (a) that communication between the container CSU and NOC and/or users is over the internet, (b) that the CSU receives information from the NOC and/or users, or (c) that the NOC and/or user devices specifically comprise a display.  These would have been obvious, however, and are known in analogous prior art; for example:
Saenz discloses a system for monitoring and control of transport containers [Title, Abstract; Fig. 1; Para. 0001, 0011] and particularly that: (a) communication between a container (CSU or smart container) and remote computer (NOC) [Fig. 1; Para. 0013-0015, 0041], (b) that control information may be sent to the unit (CSI) from a central station (45) (equivalent of a NOC of bridge provider) [Fig. 1; Para. 0014, 0041; claim 1], and (c) specific use of a display to show container information for users at various remote locations [Fig. 1-4, 6; Para. 0046, 0052, 0057-0058].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention for: (a) network connections between containers and remote control sites and remoter users use, at least in part, the internet and world-wide web, (b) receive, by a unit (container), control information relating to the container transport from a central location and forwarded through a network and local wireless channel as available via an access point or bridge, and (c) use displays on one or more devices at remote sites and by remote users to monitor container status as taught by Saenz as applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng, where: (a) the internet is a ubiquitous network with  world-wide coverage, and on which private information may be transferred via a VPN or similar system, (b) to allow the communication channel to be used to update container operation or transport itinerary from a remote central location on a dynamic basis, and (c) where personal computers and mobile tablets and smart phones comprise displays, and are a usual means by which a user interfaces with such devices.
Consider claim 18 and as applied to claim 17:  The system of claim 17, wherein:
(a) the active container further comprises a temperature management system operable to track and maintain the temperature of the storage compartment, 
(b) the set of local data comprises a set of temperature data produced by the temperature management system, and 
(c) the container status is configured to cause the user device to display a location of the active container and a temperature of the storage compartment via the display.
Ng does not disclose temperature or battery systems and reporting.
Saenz, discloses temperature monitoring and communication of temperature measurements to the central station (45) via the internet [Fig.1-3; Para. 0015, 0018], and particularly: (a) a device for monitoring and control of reefer (refrigeration) equipment [Para. 0013], that both location/GPS coordinates and temperature are determined and communicated through the internet to a remote computer [Para. 0014-0015], and (c) that the location and status information may be displayed by a remote and/or portable device (including in map form) [Fig. 1-2, 6; Para. 0049, 0052, 0057-0058, 0060-0061].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention to collect and communicate both container temperature and location to an NOC or other remote computer systems over the internet for display to users of the remote computers (or portable devices) as well as to allow control and command of reefer devices from the remote devices as taught by Saenz, and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz, where monitoring and control of temperature may be a critical requirement for transport and storage of perishable goods.

Claim 2 is rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, and Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz, further in view of Mostov (United States Patent Application Publication # US 2006/0181413 A1).
Consider claim 2 and as applied to claim 1:  The active container of claim 1, further comprising a temperature management system operable to manage the temperature of the storage compartment and a battery configured to power the temperature management system, wherein the data stream is an internet connection, and wherein the controller is further configured to:
(a) transmit a set of temperature data from the temperature management system to a remote server via the bridge connection device, wherein the set of temperature data describes a measured temperature of the storage compartment during transit, and
(b) transmit a set of battery data to the remote server via the bridge connection device, wherein the set of battery data describes a measured battery charge of the battery during transit.
Ng does not disclose temperature or battery systems and reporting.
Saenz, discloses temperature monitoring and communication of temperature measurements to the central station (45) via the internet [Fig.1-3; Para. 0015, 0018].  Saenz also discloses a backup battery system [Para. 0037, 0064] but does not disclose reporting of battery charge.
Mostov discloses a transportation security system for monitoring a shipping container using a container security device (CSD) [Title; Abstract; Fig. 1-3; Para. 0009, 0011] where various measured container parameters, including temperature are collected and communicated to a network operation center (NOC) via a bridge and network [Fig. 3, 10; Para. 0046-0048, 0079-0080], and also the use of batteries to supply power, and that the state of charge may also be communicated [Fig. 3; Para. 0095-0096, 0098, 0113].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention to monitor container temperature and communicate temperature information to an NOC over the internet, as taught by Saenz, to provide power, at least for power as taught by Saenz and Mostov, and to communicate a battery state of charge to the NOC as taught by Mostov and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz, where monitoring and reporting of temperature status is critical for shipment of perishable cargo, and also may be used to determine container intrusion, and where monitoring of battery status allows action to prevent a reporting failure due to loss of power.


Claim 7 is rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, and Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz, further in view of Skaaksrud (United States Patent Application Publication # US 2017/0280297 A1).
Consider claim 7 and as applied to claim 1:  The active container of claim 1, wherein the controller is further configured to:
(a) receive an altitude indicator from a sensor of the active container,
(b) determine, based upon the altitude indicator, that the active container is located on an airplane during a communication restricted portion of a flight, and
(c) disable a set of restricted devices during the communication restricted portion of the flight, wherein the bridge connection device is within the set of restricted devices.
Neither Ng nor Saenz discloses monitoring of altitude and determining a flight condition.  This is known in analogous prior art, and for example:
Skaaksrud discloses systems and method of active shipment management of a container within a wireless enabled vehicle [Title; Abstract; Fig. 1-2; Para. 0001, 0014] and particularly: (a) monitoring of altitude, (b) determining of a normal mode, airborne mode or disabled mode based on measured altitude and other environmental conditions, and (c) exemplary disable mode during a determined takeoff [Para. 0200].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to monitor container altitude, use measured altitude, at least in part, to determine a particular flight phase, and depending on a particular phase to disable (restrict) communication as taught by Skaaksrud and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz, in order to prevent interference to aircraft systems.

Claim 8 is rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz, and Skaaksrud (United States Patent Application Publication # US 2017/0280297 A1), and further in view of Okvist et al. (United States Patent Application Publication # US 2021/0218466 A1), hereinafter Okvist.
Consider claim 8 and as applied to claim 7:  The active container of claim 7, further comprising a wired bridge connection device, wherein the controller is further configured to:
(a) when the set of restricted devices is disabled, establish a connection between the wired bridge connection device and the bridge provider, 
(b) receive the set of transit data from the bridge provider via the wired bridge connection device, wherein the set of transit data originates, and 
(c) transmit a set of local transit data via the bridge provider to a remote server. 
Ng and Saenz disclose communication of data from a container security device (CSD) to a network operation center (NOC) through a bridge, and also communication of data from the NOC to the CSD through the bridge (see citations and analysis for claim 1), but do not disclose restricting of communication.
Skaaksrud discloses the restricting and/or disabling communication during airborne operations, but does not disclose the use of wired connection for communication during restricted operation. This is known in analogous prior art, and for example:
Okvist discloses apparatus and methods for handling of wireless devices to airborne base stations [Title; Abstract; Fig. 1-2; Para. 0001, 0009-0011], and particularly that altitude information may be used to determine when a direct connection should be used for communication, and if not feasible, the communication should be suspended [Para. 0029].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to monitor container altitude, and based on the determination enter a restricted mode in which communication is be direct connection when this is feasible as taught by Okvist and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz and Skaaksrud, where a direct connection, if available, allows internal short range communication without risking interference to aircraft systems.

Claim 9 is rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, and Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz, further in view of Hughes (United States Patent Application Publication # US 2019/0354928 A1).
Consider claim 9 and as applied to claim 1:  The active container of claim 1, further comprising a keypad positioned on the exterior of the active container and an automatic lock configured to selectively prevent or allow access to the storage compartment, the keypad comprising a user input device and an alert indicator, wherein the controller is further configured to:
(a) determine whether an alert condition exists based upon the set of transit data,
(b) when the alert condition exists, provide an alert indication via the alert indicator and, when the alert condition is critical, operate the automatic lock to prevent access to the storage compartment,
(c) receive a set of input from the user input device,
(d) determine whether the set of input is valid based upon the portion of the set of transit data, and
(e) when the set of input is valid and when the alert condition is not a critical alert condition, operate the automatic lock to allow access to the storage compartment.
Neither Ng nor Saenz discloses control of container locking based on location and user keypad input.  This was known in the prior art, however, and for example:
Hughes discloses a system and method for safe package delivery, [Title; Abstract; Fig. 1; Para. 0006] and particularly: (a, b) that if the container moves past a predetermined radius from a predetermined delivery point, an alert is communicated and the container is operated to remain in a locked condition [Para. 0026], (c) a user enters a passcode that has been received separately [Fig. 4; Para. 0026, 0029], and: (d, e) a particular passcode having been assigned to the container for each shipment (transit information), the entered and programmed passcodes to match in order to unlock the container [Para. 0024, 0026].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to communicate an alert, and maintain a locked condition, if a container is moved beyond a predetermined distance from an assigned delivery point, and allow unlocking of the container based at least in part on a unique passcode entered on a container keypad by an authorized recipient as taught by Hughes and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz in order to ensure that only an authorized person has access to the container.

Claims 10, 11 and 20 are rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, and Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz, further in view of Dobson et al (United States Patent Application Publication # US 2011/0018707 A1), hereinafter Dobson.
Consider claim 10 and as applied to claim 1:  The active container of claim 1, further comprising an automatic lock configured to selectively prevent or allow access to the storage compartment, wherein the controller is further configured to:
(a) determine a current location of the active container based upon the portion of the set of transit data,
(b) when the connection between the bridge connection device and the bridge provider is lost, access a set of geofence data on the memory and determine whether the current location is within the set of geofence data, and
(c) when the current location is outside of the set of geofence data, operate the automatic lock to prevent access to the storage compartment.
Neither Ng nor Saenz discloses control of container locking based on location and geofence information stored in memory.  This was known in the prior art, however, and for example:
Dobson discloses a shipping container with integral geolock system and methods of operation [Title; Abstract; Fig. 3A; Para. 0016, 0031, 0041] and particularly: (a) programming of itinerary (61) (geofence information), locking the container (66); (b) checking itinerary and reporting deviations (69, 70), and (c) that the container remains locked until at a valid location (75) [Fig 6; Para. 0071-0072, 0077, 0080-0081, 0086, 0097].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to program itinerary (geofence) information for a shipment into a container locking system, to lock the container, to periodically determine container location and verify that the itinerary is valid (compare with stored itinerary) and maintain a locked condition until a code for the proper location (and time) is received as taught by Dobson and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz in order to ensure that the container may only be opened at the proper time and location.
Consider claim 11:  A method for bridging an active container to a bridge provider, Ng discloses a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU), and methods of operating the system [Title; Abstract; Fig. 1; Para. 0001, 0005]; the method comprising: 
(a) placing the active container in a vehicle comprising the bridge provider, cargo flow, including a step in which the container is loaded on a ship (334) [Fig. 3; Para. 0034];
(b) connecting a bridge connection device of the active container to the bridge provider, wherein connecting the bridge connection device occurs automatically based at least in part on the bridge connection device being within a threshold distance of the bridge provider, that the CSU may communicate to a network operation center (NOC) (bridge provider) via a network (150) either directly, or via a network bridge (146) when available (within connectable range) [Fig. 1; Para. 0023-0024, 0030-0031], and specifically when within the ship hold the CSU adapts to communicate through a bridge in the ship hold.
(c) receiving, at a controller of the active container, a set of transit data from the bridge provider via the bridge connection device, wherein the set of transit data originates from a data stream accessible by the bridge provider, that a bridge is configured to communicate with the NOC through a network [Fig. 1; Para. 0018, 0024, 0031]; and
(d) storing at least a portion of the set of transit data on a memory of the active container.
Ng discloses that the CSU is configured for bi-directional communication with the NOC, that the CSU may receive and store information including manifest, location and security information (transit information), and that the NOC may send such information [Para. 0023; 0030-0033, 0037], but does not specifically disclose that the CSU receives this information from the NOC while in within the vehicle (ship hold).  
Ng also does not specifically disclose that connection to a bridge is automatic.  This would have been obvious, however, and these features are known in analogous prior art; for example:
Saenz discloses a system for monitoring and control of transport containers [Title, Abstract; Fig. 1; Para. 0001, 0011] and particularly that a unit (equivalent to a CSU or smart container) includes one or more microprocessors or controllers [Para. 0011], detects available communication, such a local wireless access point (bridge) [Para. 0012-0013]; and (b) that control information may be sent to the unit (CSI) from a central station (45) (equivalent of a NOC of bridge provider) [Fig. 1; Para. 0014, 0041; claim 1].
Dobson discloses a shipping container with integral geolock system and methods of operation [Title; Abstract; Fig. 3A; Para. 0016, 0031, 0041] and particularly that the container may obtain acknowledgments and updates during shipment (71) [Fig 6; Para. 0080-0082, 0097].
Therefore it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention for a unit for monitoring and managing a container to detect and (automatically) connect to an available short range wireless access point or bridge to receive control information relating to the container transport from a central location and forwarded through a network and local wireless channel via the access point or bridge, as taught by Saenz, and where this information may include acknowledgements and/or updates to transit data as taught by Dobson, and as applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng, in order to perform monitoring, reporting and control functions, and allow the communication channel to be used to update container operation or transport itinerary from a remote central location on a dynamic basis during shipment.
Consider claim 20 and as applied to claim 17:  The system of claim 17, wherein the active container further comprises an automatic lock configured to selectively prevent or allow access to the storage compartment, wherein the controller is further configured to:
(a) determine a current location of the active container based upon the set of location data,
(b) when the connection between the bridge connection device and the bridge provider is lost, access a set of geofence data on the memory and determine whether the current location is within the set of geofence data,
(c) when the current location is outside of the set of geofence data, operate the automatic lock to prevent access to the storage compartment, and
(d) when the current location is inside of the set of geofence data, operate the automatic lock to allow access to the storage compartment.
Neither Ng nor Saenz discloses control of container locking based on location and geofence information stored in memory.  This was known in the prior art, however, and for example:
Dobson discloses a shipping container with integral geo-lock system and methods of operation [Title; Abstract; Fig. 3A; Para. 0016, 0031, 0041] and particularly: (a) programming of itinerary (61) (geofence information), locking the container (66); (b) checking itinerary and reporting deviations (69, 70), (c) that the container remains locked until at a valid location (75), and (d) the container is unlocked when at the valid location (within the geofence) and at an allowed time and proper code [Fig 6; Para. 0071-0072, 0077, 0080-0081, 0086, 0097].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to program itinerary (geofence) information for a shipment into a container locking system, to lock the container, to periodically determine container location and verify that the itinerary is valid (compare with stored itinerary) and maintain a locked condition until a code for the proper location (and time) is received as taught by Dobson and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz in order to ensure that the container may only be opened by an authorized person at the proper time and location.

Claims 12, 14 and 15 are rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz, and Dobson et al (United States Patent Application Publication # US 2011/0018707 A1), hereinafter Dobson, further in view of Mostov (United States Patent Application Publication # US 2006/0181413 A1).
Consider claim 12 and as applied to claim 11:  The method of claim 11, further comprising:
(a) identifying an alert that is associated with the active container based upon the portion of the set of transit data, wherein the alert indicates a risk associated with the safe transit of a material stored in the active container to a recipient, and
(b) providing an indication of the alert to a user via an alert indicator positioned on the exterior of the active container.
Ng discloses the generation of alerts, including those indicating a risk to container contents [Fig. 1, 4; Para. 0040, 0042, 0045].
Ng, Saenz and Dobson do not specifically disclose providing an alert using an indicator on the exterior of the container.  This was known in the prior art, however, and for example:
Mostov discloses a transportation security system for monitoring a shipping container using a container security device (CSD) [Title; Abstract; Fig. 1-3; Para. 0009, 0011] and particularly the use of light and sound devices (320) on the container as local alert indicators [Fig. 3; Para. 0046, 0093].
Therefore, it would have been obvious to one of ordinary skill in the art that the time of effective filing for the invention to provide sound and/or light devices on the container for use as local alerts as taught by Mostov, and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz and Dobson, in order that the particular alerting container can be quickly identified.
Consider claim 14 and as applied to claim 12:  The method of claim 12, further comprising:
(a) determining that the alert is a non-critical alert, and
(b) providing the non-critical alert to the user via the alert indicator.
Ng discloses a processing model to evaluate and score the severity of a threat, and to match a response, including providing of alert to a determined threat type (416) [Fig. 4; Para. 0040-0045]
Mostov discloses a similar processing procedure to determine whether to issue a local remote, to communicate an alert, or both [Fig. 4; Para. 0093].
It would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a local alert may issue (container indicator) as taught by Mostov and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz, Dobson and Mostov, if the alert is of the type indicating a condition where resolution requires interaction with the container, regardless of severity (criticality).
Consider claim 15 and as applied to claim 12:  The method of claim 12, further comprising:
(a) determining that the alert is a critical alert,
(b) providing the critical alert to the user via the alert indicator, and
(c) operating an automatic lock of the active storage container to prevent access to a storage compartment of the active container.
Ng discloses a processing model to evaluate and score the severity of a threat, and to match a response, including providing of alert to a determined threat type (416) [Fig. 4; Para. 0040-0045]
Mostov discloses a similar processing procedure to determine whether to issue a local remote, to communicate an alert, or both [Fig. 4; Para. 0093].
Dobson specifically discloses locking of the container (66); (b) checking itinerary and reporting deviations (69, 70), and (c) that the container remains locked until at a valid location (75) [Fig 6; Para. 0071-0072, 0077, 0080-0081, 0086, 0097].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that a local alert may issue (container mounted indicator) as taught by Mostov, and that the container may be maintained in a locked condition as taught by Dobson, and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz, Dobson and Mostov, as a limited number of alternative responses, and based on whether the alert is of the type indicating a condition where resolution requires interaction with the container, and/or whether there is a treat of intrusion or tampering by an unauthorized party regardless of severity (criticality).


Claim 13 is rejected under 35 USC §103 as unpatentable over Ng et al. (US Patent Application Publication # US 2005/0197844 A1), hereinafter Ng, Saenz et al. (United States Patent Application Publication # US 2007/0040647 A1, hereinafter Saenz, Dobson et al (United States Patent Application Publication # US 2011/0018707 A1), hereinafter Dobson, and Mostov (United States Patent Application Publication # US 2006/0181413 A1), further in view of Johanson et al. (United States Patent Application Publication # US 2016/0379163 A1), hereinafter Johanson.
Consider claim 13 and as applied to claim 12:  The method of claim 12, further comprising disconnecting the bridge connection device from the bridge provider, wherein the step of identifying the alert that is associated with the active container occurs after the step of disconnecting the bridge connection device from the bridge provider.
Ng, Saenz, Dobson and Mostov to not specifically disclose the issuance of an alert based on loss (disconnection) of signal from a proximate bridge device.  This was known in analogous prior art, however, and for example:
Johanson discloses systems and methods for tracking shipments in which a plurality of IoT devices (equivalent to a container/CSU) (106) are in communication with a gateway (bridge) (104) for communication to a remote system (110) through a network infrastructure (108) [Title; Abstract, Fig. 1; Para. 0001, 0025-0027] and particular embodiments in which an alert is issued if communication between the gateway and an IoT device is lost [Fig. 2A, 2B, 8; Para. 0031-0034].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that an alert may be issued if communication is lost between a transported object and a short range wireless gateway as taught by Johanson, , and applied to a network-centric cargo security system, comprising a cargo container equipped with a container security unit (CSU) as taught by Ng as modified by Saenz, Dobson and Mostov, in order that possible loss or removal of an item from a shipment may be quickly and automatically identified.

Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Lepp et al. (U.S. Patent Application Publication # US 2020/0307512 A1) disclosing a method and system for multi-party unlock in an inventory transaction.
Moeller (U.S. Patent Application Publication # US 2019/0272495 A1) disclosing intelligent container management.
Groseclose (U.S. Patent Application Publication # US 2018/0018618 A1) disclosing a system and method for tracking assets.
Hall et al. (U.S. Patent Application Publication # US 2010/0039284 A1) disclosing a mobile wireless network for asset tracking and supply chain management.
Berger et al. (U.S. Patent Application Publication # US 2009/0322510 A1) disclosing the securing, monitoring and tracking shipping containers.
Braun (U.S. Patent Application Publication # US 2006/0109106 A1) disclosing a shipping container monitoring and tracking system.
Silva et al. (U.S. Patent Application Publication # US 2006/0033616 A1) disclosing a smart container gateway.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684